UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6168


STANLEY M. BALLENGER, a/k/a Stanley Mark Ballenger,

                  Petitioner – Appellant,

             v.

ROBERT H. MAUNEY, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:07-cv-00496-RBH)


Submitted:    May 21, 2009                   Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Mark Ballenger, Appellant Pro Se.      Samuel Creighton
Waters, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley Mark Ballenger seeks to appeal the district

court’s    order       accepting      the    recommendation       of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition    and     the   district          court’s    denial     of   his    motion      for

reconsideration thereof.               The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)        (2006).        A

prisoner     satisfies          this        standard      by     demonstrating           that

reasonable    jurists          would     find     that    any     assessment        of     the

constitutional         claims    by    the    district     court       is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Ballenger

has not made the requisite showing.                        Accordingly, we deny a

certificate       of    appealability          and     dismiss    the       appeal.         We

dispense     with       oral    argument        because     the    facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                DISMISSED

                                              2